Citation Nr: 1139026	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-18 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraines, claimed as headaches; and if so, whether entitlement to service connection is warranted.

2.  Entitlement to a disability rating in excess of 10 percent for status-post open tuft fracture, left thumb, nondominant.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from July 1995 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2011 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The issues of entitlement to service connection for migraines and entitlement to a disability rating in excess of 10 percent for the left thumb are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2001 rating decision that denied service connection for headaches on the basis that the Veteran's claimed headaches were not chronic in nature, was not appealed.

2.  Evidence added to the record since the final January 2001 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for migraines.


CONCLUSIONS OF LAW

1.  The January 2001 rating decision denying service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for migraines, claimed as headaches has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in January 2001, the RO denied service connection finding that the evidence did not show that the Veteran had a headache disorder that was chronic in nature.  The RO provided the Veteran with notice of the rating decision in January 2001.  A notice of disagreement was not filed nor was new and material evidence received within one year showing that he had a chronic headache disorder, and the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156(a).  

The Veteran filed a claim to reopen in July 2007.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2010); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In this case, the Veteran's current claim for service connection for headaches involve the same factual basis as the previously claimed headaches, which was previously denied, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the January 2001 rating decision included the Veteran's service treatment records (STRs) that included an April 2000 report of medical history in which the Veteran reported occasional, longstanding headaches.  He reported that he was fully functional and noted that the headaches were not considered disabling.  

The evidence submitted since the January 2001 RO decision denying service connection includes VA medical records showing that the Veteran was treated for migraines with aura.  Also included was the Veteran's testimony before the undersigned Veterans Law Judge in which he reported that he started having migraines at age 19, when he was in service, and has had headaches since that time.  The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The Veteran's testimony is not cumulative and raise the possibility that the Veteran's currently diagnosed migraine headache condition is related to symptoms that the Veteran reported started in service and continued thereafter.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claim for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting the request to reopen the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for migraines is granted and, to that extent only, the appeal is granted.


REMAND

Migraines

Having reopened the Veteran's claim for service connection for migraines, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  The Veteran should be accorded a VA examination to address the etiology of any migraine conditions present.  38 C.F.R. § 3.327. 

Left thumb

The Veteran seeks a higher disability evaluation for his left thumb disability.  He avers that his injury has increased in severity since his last examination.  He also avers that he is unable to perform activities of daily living due to his thumb and stated that his range of motion and strength has declined.  

In October 2007 the Veteran was accorded a compensation and pension (C&P) amputation and residuals examination.  During the examination the Veteran reported left thumb distal phalanx pain and stiffness that has been progressively worse.  He reported pain when forming a fist to lift or grab for objects, pain from overuse of the joint, and constant daily stiffness.  He described the pain as sharp, moderate to severe that lasts second to minutes while using the hand.  He reported constant pain.  He also described decreased sensation in re-attached distal phalanx stump of the left thumb.  He reported that over usage of the left hand was an aggravating factor and he alleviated pain with medication.  Physical examination revealed evidence of limited motion or instability in the joint proximal to the amputation site.  There was no bone abnormality other than the resection noted and no abnormalities or complications noted at the amputation site.  The amputation site was the left thumb through the distal phalanx.  The examiner noted that the surgery affected the function of the transplanted digit in that the Veteran had limited range of motion at the distal phalanx (20 degrees of flexion), the site of the re-attached stump.  All other joints had normal range of motion.  The examiner did not assess whether joint function was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Moreover, the gap between the thumb pad and the fingers was not measured.  As this measurement is needed to rate the Veteran under limitation of motion of the individual digits under Diagnostic Code 5228, the Veteran should be given a new VA examination so this gap may be measured.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the October 2007 examination was inadequate and the Veteran has reported an increase in symptomatology, the Veteran should be accorded a new C&P examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from December 26, 2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  The RO/AMC should request and associate with the file relevant VA medical records pertaining to the Veteran dating from December 26, 2007.  If no such treatment records exist, the claims file should be documented in writing.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of migraine headaches.  The claims file, including this a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide an opinion as to whether it is more likely as not (greater than a 50 percent probability), less likely as not (less than a 50 percent probability), or as likely as not (50 percent probability) that any current migraine headache disorder began in, or is etiologically related to the Veteran's active military service.  In that regard, the examiner should consider the Veteran's reports of symptoms in service and reports of continuity of symptomatology since service.  The examiner should address whether the headaches noted upon separation from service are the same as the currently diagnosed migraines.  The examiner must provide a complete rationale for all stated opinions. 

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his residuals of a left thumb fracture.  The report of examination should include a detailed account of all manifestations of residuals of a left thumb fracture to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent possible, the additional range of motion lost due to any of the above, and due to use or on flare-ups, should be set forth in the report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should provide the measurement of the gap between the finger and the thumb pad with the thumb attempting to oppose the fingers.     

As the Veteran has reported a loss of sensation/nerve damage in his thumb, the examiner should also conduct a neurological assessment and indicate if there is any neurological abnormality associated with the service-connected thumb disability.  If there is, the examiner should indicate what the symptoms and signs are and the severity thereof, i.e., mild, moderate, severe, or complete paralysis.  If the examiner finds that there is no nerve damage, the examiner should so indicate in the examination report and provide a complete rationale for the conclusion.

The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  

4.  Ensure that the information provided in the examination reports satisfies the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


